Title: From Alexander Hamilton to Jonathan Burrall, 22 March 1793
From: Hamilton, Alexander
To: Burrall, Jonathan



Treasury DepartmentMarch 22d. 1793
Sir

You will, if you can, invest the fifty thousand Dollars heretofore put under your disposition in the purchase of good bills on London or Amsterdam, if they can be obtained within the limit of four per Cent below par; so as to be forwarded to me by the first of April; I mean to reach me on that day by the Post.
I will thank you in the mean time to advise me dayly of the price of bills.
I am with consideration   Sir   Your obedient serv

Alex Hamilton
Jonathan Burrall Esquire

